Citation Nr: 0325626	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  94-44 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a increased rating for seborrheic dermatitis 
with secondary hyperkeratosis, currently rated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from February 
1971 to February 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.  The Board remanded the case to the RO 
in September 2000.  The case requires further remand.  

In July 2002 the veteran filed a claim for entitlement to a 
total disability rating for compensation on the basis of 
individual unemployability (TDIU).  This issue has not been 
adjudicated.  This issue is referred to the RO for action 
deemed appropriate.  


REMAND

In order to ensure due process to the veteran, this case must 
be REMANDED for the following development: 


1.  Review the claims file and ensure 
that all notification and development 
actions required by the VCAA under 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. 
§ 3.159(2002).  Specifically, the RO 
should issue the veteran and his 
representative a notice letter under the 
Veterans Claims Assistance Act of 2000 
(VCAA) with regard to the issue listed on 
the front page of this remand order, and 
inform him of the time within which he 
should respond, unless he informs the RO 
that he has no additional evidence to 
submit or waives the required time 
period.  

2.  Along with the VCAA notice letter, 
the RO should also inform the veteran 
that:  Based on the documents currently 
of record, Attorney Sean Kendall 
represents him only on the issues related 
to rating the severity of his service 
connected low back disability.  Disabled 
American Veterans represents the veteran 
with respect to the issues involving 
rating the veteran's service connected 
skin disability.  If the veteran wants to 
change the manner of this representation 
he needs to inform VA of the change he 
wishes to make.  

3.  The RO should undertake any 
additional development deemed to be 
necessary based on the veteran's response 
to the VCAA letter.  

4.  The appellant should be afforded a VA 
examination to evaluate the severity of 
his current service-connected skin 
disorder.  The claims folder should be 
made available to the examiner for review 
before the examination.  The examiner is 
encouraged to use the current examination 
worksheet and provide complete responses 
to all inquires.  At a minimum, the 
examiner should specify if any exposed 
areas (head, face, neck, and hands) are 
affected and the PERCENT OF EXPOSED AREAS 
that is affected and specify the PERCENT 
OF THE ENTIRE BODY that is affected. 

5.  The RO should readjudicate the 
veteran's claims in light of both the 
rating schedule under diagnostic code 
7806 for rating the veteran's service 
connected low back disability.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	BETTINA S. CALLAWAY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


